The plaintiffs are entitled to assess against the defaulted defendant the value of the goods converted, with interest from the time of conversion, deducting therefrom the amount received by them of the other defendant for his personal discharge. The receipt of an agreed satisfaction for a breach of contract, or for a tort, from one joint contractor or tort-feasor, is, indeed, a good defence to the others against liability for the same breach of contract, or tort. This defence proceeds upon the substantial ground, that the cause of action has been extinguished against all by full compensation received from one; and not upon the mere release of one, except so far as such release is evidence of full compensation, or renders pursuit of the others, by action, impracticable, according to the rules regulating legal remedies. Accordingly, a technical release, upon composition, of one of two copartners from a debt of the firm, with a proviso that it shall not discharge or affect the remedies, whether joint or several, against the joint estate, or the other copartner personally, will not, when pleaded, have that effect; and, a multo, a mere receipt will not, if given and received as evidence only of a partial satisfaction of a joint and several claim. Solly v. Forbes, 2 Brod.  Bing. 38; S.C. 6 Eng. C.L. Rep. 11; Thompson v. Lack, 3 Mann., Grang. 
Scott, 540; S.C. 54 Eng. C.L. Rep. 540, 551, 552; Waters v.Smith, 2 B.  Adolph. 889; S.C. 22 Eng. C.L. Rep. 205-207;Field v. Robbins, 8 B.  Adolph. 90; S.C. 35 Eng. C.L. Rep. 333-335.
In this case we are disembarrassed from all technicalities *Page 47 
growing out of the cause of action, the nature of the discharge, or the rules pertaining to the remedy. A tort is joint and several; the discharge was by receipt only, and personal to one tort-feasor, for his share of the wrong; and the plaintiffs had obtained judgment by default against one defendant, before they settled with, and withdrew their action against, the other. The remaining defendant is, certainly, the last person who can complain of such a settlement; since, being, and acknowledging himself, liable for the whole damages of the joint wrong, by means of this compromise with his codefendant, he has the advantage, in his own discharge pro tanto, of whatever the plaintiffs have received by virtue of it.
Let judgment be entered against the defendant, Little, forthe sum of $219.36.